[Cite as In re: P.A., 2018-Ohio-2314.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


In re:                                               :                     Case No. 17AP-728
                                                                           (C.P.C. No. MI-26445)
P.A.,                                                :
                                                                  (ACCELERATED CALENDAR)
                 (Respondent-Appellant).             :




                                            D E C I S I O N

                                         Rendered on June 14, 2018


                 On   brief: J.    Michael               Evans,      for    appellee.
                 Argued: Gregory S. Dupont.

                 On brief: Steven McGann Law Office, and Steven McGann,
                 for appellant.


                  APPEAL from the Franklin County Court of Common Pleas,
                                     Probate Division

KLATT, J.

         {¶ 1} Respondent-appellant, P.A., appeals a judgment of the Franklin County
Court of Common Pleas, Probate Division, that involuntarily committed P.A. for inpatient
mental health treatment and authorized forced medication of psychotropic drugs. For the
following reasons, we affirm that judgment.
         {¶ 2} On September 12, 2017, Dr. Ann Morrison, the chief clinical officer of Twin
Valley Behavior Healthcare Hospital ("Twin Valley"), submitted an affidavit of mental
illness to the probate court. In the affidavit, Dr. Morrison stated that P.A. was a mentally
ill person subject to court order under the criteria set forth in R.C. 5122.01(B)(2), (3), and
(4). Dr. Morrison explained:
                 [P.A.] is a 35 year old female, who was admitted to [Twin
                 Valley] on 8/17/2017 with a legal status of Incompetent to
No. 17AP-728                                                                           2

              Stand Trial, Unrestorable, related to charges of Assault,
              Criminal Trespass (7 counts), Resisting Arrest, and Failure to
              Disclose Personal Information. [P.A.] has been diagnosed with
              Bipolar Disorder, unspecified. * * * She reportedly received
              legal charges while homeless, resulting in attempts to stay in
              multiple businesses after businesses closed as a means of
              shelter. On one occasion, when a property owner asked [P.A.]
              to leave the premises she became erratic and assaultive.
              During all these incidents, [P.A.] was uncooperative with law
              enforcement, refused to provide basic information, and was
              resistant and evasive. On one occasion (5/14/17), she reported
              she had been sexually assaulted the night before, and when
              asked to elaborate about the assault, [P.A.] stated she knew "in
              her spirit" that she was assaulted while she slept. Since her
              admission to [Twin Valley], [P.A.] has refused medication and
              demonstrated poor judgement [sic] and poor insight into her
              mental health needs. She was involved in a physical altercation
              with her roommate while at [Twin Valley], and has been unable
              to share a room due to paranoia and irritability. She isolates to
              her room and does not participate in provided groups or
              interact with peers. It was reported [P.A.] was naked in her
              room when the adjoining unit (an all male unit) was in the court
              yard outside her window and could see her. She has reported
              she believes people are saying things about her and she appears
              paranoid. [P.A.] has also reported she can see into other
              people's spirits and can see when they have an evil spirit within
              them. [P.A.] does admit to continued symptoms of depression,
              and admitted to hearing voices in the past, but believes the
              voices were "spirits" telling her to hurt herself. [P.A.] has a
              severe mental illness and lacks capacity to make treatment
              decisions. Due to her mental illness, her thoughts, perceptions,
              moods, judgements [sic], and behaviors are grossly impaired,
              causing her to be at risk in the community in that she is unable
              to provide for her basic needs such as maintaining adequate
              housing. [P.A.] has been homeless since January and is banned
              from the local shelter due to having a physical altercation with
              another female while there. She also poses a risk to others,
              which is demonstrated by her recent history of assaultive
              behavior. * * * She would benefit from continued inpatient
              psychiatric treatment at this time.

(Sept. 12, 2017 Affidavit of Mental Illness at 2.)
       {¶ 3} At the same time Dr. Morrison submitted the affidavit of mental illness, she
also filed with the probate court an application to authorize the forced psychotropic
No. 17AP-728                                                                                               3

medication of P.A.1 In the application, Dr. Morrison alleged P.A. was psychotic and unlikely
to improve without antipsychotic medication. P.A., however, was refusing to take that
medication.
        {¶ 4} A magistrate reviewed the affidavit of mental illness and found probable
cause to believe that P.A. was a mentally ill person subject to court order. Consequently,
the magistrate ordered P.A.'s continued detention at Twin Valley. In a separate order, the
magistrate scheduled a full hearing for consideration of the affidavit of mental illness and
the application for forced psychotropic medication. The magistrate appointed counsel for
P.A. and designated Dr. William Bates, a psychiatrist, as the court doctor.
        {¶ 5} The full hearing occurred on September 15, 2017. Dr. Bates, Dr. Davis, and
P.A. testified at the hearing. Based on the evidence submitted, the magistrate found that
P.A. was a mentally ill person subject to court order and committed her to Twin Valley for
90 days. The magistrate also granted the application for forced psychotropic medication.
        {¶ 6} P.A. objected to the magistrate's decisions.                    In a judgment entered
September 27, 2017, the probate court overruled P.A.'s objections and adopted the
magistrate's decisions.
        {¶ 7} P.A. now appeals the September 27, 2017 judgment, and she assigns the
following errors:
                [1.] THE TRIAL COURT ERRED IN ADOPTING THE
                SEPTEMBER 15, 2017 MAGISTRATE'S REPORT AND
                DECISION FINDING THAT APPELLANT SUFFERS FROM A
                MENTAL ILLNESS REQUIRING HOSPITALIZATION.

                [2.] THE TRIAL COURT ERRED IN ADOPTING THE
                SEPTEMBER 15, 2017 MAGISTRATE'S REPORT AND
                DECISION FINDING THAT APPELLANT SUFFERS FROM A
                MENTAL     ILLNESS  AND     REQUIRES   FORCED
                PSYCHOTROPIC MEDICATION.

        {¶ 8} By her first assignment of error, P.A. challenges the trial court's finding that
she is a mentally ill person subject to court order. According to P.A., because she is not a




1 Dr. Gary Davis, P.A.'s treating psychiatrist, joined Dr. Morrison in applying for the authority to medicate
P.A. against her wishes.
No. 17AP-728                                                                                               4

mentally ill person subject to court order, the trial court erred in involuntarily committing
her to Twin Valley for mental health treatment for 90 days.2 We disagree.
        {¶ 9} R.C. Chapter 5122 sets forth specific procedures for the involuntary
commitment of a person to a mental hospital. In a non-emergency situation, that process
commences with the filing of an affidavit of mental illness in the probate court. R.C.
5122.11; In re Miller, 63 Ohio St. 3d 99, 101 (1992). In the affidavit, the affiant must state
facts sufficient to indicate probable cause to believe that the person named in the affidavit
is a mentally ill person subject to court order. R.C. 5122.11; Miller at 105. If the probate
court determines that such probable cause exists, the court may order the temporary
detention of the person and/or set the matter for further hearing. R.C. 5122.11.
        {¶ 10} Ultimately, the probate court must afford the respondent, i.e., the person
alleged to be mentally ill, a full hearing conducted as required by R.C. Chapter 5122 and
due process of law. R.C. 5122.15(A). If, upon completion of the full hearing, a probate court
"finds by clear and convincing evidence that the respondent is a mentally ill person subject
to court order," the court may commit the respondent to a hospital for a period not to
exceed 90 days. R.C. 5122.15(C).
        {¶ 11} A "mentally ill person subject to court order" is "a mentally ill person, who
because of the person's illness:
                (1) Represents a substantial risk of physical harm to self as
                manifested by evidence of threats of, or attempts at, suicide or
                serious self-inflicted bodily harm;

                (2) Represents a substantial risk of physical harm to others as
                manifested by evidence or recent homicidal or other violent
                behavior, evidence of recent threats that place another in
                reasonable fear of violent behavior and serious physical harm,
                or other evidence of present dangerousness;

                (3) Represents a substantial and immediate risk of serious
                physical impairment or injury to self as manifested by evidence
                that the person is unable to provide for and is not providing for
                the person's basic physical needs because of the person's

2 Although the 90-day period of court-ordered hospitalization has long since ended, this case is not moot.
Because an adjudication of mental illness carries a stigma and can have adverse consequences that
significantly impact a person's life, this court reviews commitment orders even if those orders have expired.
In re D.B., 10th Dist. No. 14AP-44, 2014-Ohio-1464, ¶ 7; In re R.T., 10th Dist. No. 13AP-291, 2013-Ohio-
4886, ¶ 6.
No. 17AP-728                                                                                           5

                mental illness and that appropriate provision for those needs
                cannot be made immediately available in the community;

                (4) Would benefit from treatment for the person's mental
                illness and is in need of such treatment as manifested by
                evidence of behavior that creates a grave and imminent risk to
                substantial rights of others or the person[.]

R.C. 5122.01(B)(1) through (4).3 A "mental illness" is a "substantial disorder of thought,
mood, perception, orientation, or memory that grossly impairs judgment, behavior,
capacity to recognize reality, or ability to meet the ordinary demands of life." R.C.
5122.01(A).
        {¶ 12} Given these definitions, to involuntarily commit a person, a probate court
must find by clear and convincing evidence that: (1) the person has a substantial mental
disorder, (2) the mental disorder grossly impairs the person's functioning, and (3) the
person must be hospitalized for one of the reasons set forth in R.C. 5122.01(B)(1) through
(4). In re D.B., 10th Dist. No. 14AP-44, 2014-Ohio-1464, ¶ 10; In re R.T., 10th Dist. No.
13AP-291, 2013-Ohio-4886, ¶ 12. Courts must utilize a "totality of the circumstances" test
to determine whether an allegedly mentally ill person is subject to hospitalization under
R.C. 5122.01(B)(1), (2), (3), or (4). In re Burton, 11 Ohio St. 3d 147 (1984), paragraph one
of the syllabus. The factors a court must consider include, but are not limited to:
                (1) whether, in the court's view, the individual currently
                represents a substantial risk of physical harm to himself or
                other members of society; (2) psychiatric and medical
                testimony as to the present mental and physical condition of
                the alleged incompetent; (3) whether the person has insight
                into his condition so that he will continue treatment as
                prescribed or seek professional assistance if needed; (4) the
                grounds upon which the state relies for the proposed
                commitment; (5) any past history which is relevant to establish
                the individual's degree of conformity to the laws, rules,
                regulations and values of society; and (6) if there is evidence
                that the person's mental illness is in a state of remission, the
                court must also consider the medically suggested cause and
                degree of the remission and the probability that the individual
                will continue treatment to maintain the remissive state of his
                illness should he be released from commitment.

3 The General Assembly amended R.C. 5122.01(B) in 2014 to add a fifth subsection. 2014 Am.Sub.S.B. No.
43. However, a person who meets only the criteria described in that subsection is not subject to
hospitalization. R.C. 5122.01(B)(5)(b). Accordingly, we do not consider that subsection in this decision.
No. 17AP-728                                                                                 6

Id. at 149-50.
        {¶ 13} Where, as here, the trial court applies a clear-and-convincing standard of
review, "a reviewing court will examine the record to determine whether the trier of facts
had sufficient evidence before it to satisfy the requisite degree of proof." State v. Schiebel,
55 Ohio St. 3d 71, 74 (1990); accord R.T. at ¶ 12 (applying this law in determining whether
the trial court erred in involuntarily hospitalizing the appellant under R.C. Chapter 5122).
If the judgment is supported by some competent, credible evidence going to all the essential
elements of the case, an appellate court must affirm it. Schiebel at 74. In determining
whether the record contains the necessary competent, credible evidence, a reviewing court
must weigh the evidence and all reasonable inferences, consider the credibility of witnesses,
and determine whether in resolving conflicts in the evidence, the finder of fact clearly lost
its way. Eastley v. Volkman, 132 Ohio St. 3d 328, 2012-Ohio-2179, ¶ 20. However,
reviewing courts "must always be mindful of the presumption in favor of the finder of fact."
Id. at ¶ 21.
        {¶ 14} In the case at bar, Dr. Bates testified that he examined P.A. and reviewed her
medical records.       Dr. Bates diagnosed P.A. with a psychotic disorder not otherwise
specified. Dr. Bates stated that P.A.'s mental illness substantially disturbed her ability to
think, which resulted in gross impairment of her judgment. He further opined that:
                 [P.A.] has a recent history of numerous episodes of aggression
                 towards other people. So I think she represents a danger
                 towards -- to others.

                 She's been unable to take care of her basic needs; doesn't
                 recognize that she has a mental illness; is not taking care of her
                 psychiatric condition[;] and is homeless, unable to find
                 someplace to live.

(Tr. at 8.) To support his opinions, Dr. Bates recounted P.A.'s criminal charges, which she
acquired "because she was homeless, and so, in seeking some shelter from the elements,
she would go into a business, basically refuse to leave, and the police would be called." Id.
at 9. Dr. Bates also spoke of P.A.'s aggression toward her roommate, where she "[t]wist[ed]
a nightgown or some kind of garment around the woman's neck," and P.A.'s pattern of
paranoid behavior. Id. at 10.
No. 17AP-728                                                                                   7

       {¶ 15} Based on Dr. Bates' testimony, we conclude that the record contains
competent, credible evidence that clearly and convincingly establishes that P.A. is a
mentally ill person subject to court order. Consequently, the trial court did not err in
involuntarily committing her to Twin Valley for mental health treatment. We thus overrule
P.A.'s first assignment of error.
       {¶ 16} By her second assignment of error, P.A. argues that the trial court erred in
authorizing Twin Valley to medicate her against her wishes. P.A., however, fails to advance
any argument in support of her second assignment of error. An appellant has the duty to
construct the arguments necessary to support the assignments of error; an appellate court
will not construct those arguments for the appellant. Bond v. Canal Winchester, 10th Dist.
No. 07AP-556, 2008-Ohio-945, ¶ 16. If an appellant fails to fulfill its duty, the appellate
court may disregard the unsupported assignment of error. App.R. 12(A)(2). While we
could decline to decide P.A.'s second assignment of error, we will address it in the interest
of justice.
       {¶ 17} A probate court may issue an order permitting the administration of
psychotropic medication against the wishes of an involuntarily committed mentally ill
person if it finds by clear and convincing evidence that: (1) the person does not have the
capacity to give or withhold informed consent regarding his or her treatment; (2) it is in the
person's best interest to take the medication, i.e., the benefits of the medication outweigh
the side effects; and (3) no less intrusive treatment will be as effective in treating the mental
illness. Steele v. Hamilton Cty. Community Mental Health Bd., 90 Ohio St. 3d 176 (2000),
paragraph six of the syllabus.
       {¶ 18} In this case, Dr. Bates and Dr. Davis testified that P.A. lacked the capacity to
make informed medical treatment decisions, and that the benefits of medicating P.A. with
antipsychotic drugs outweighed the risks of the treatment. Dr. Davis opined that P.A. had
a severe mental illness that caused paranoid delusions and perception problems. P.A.'s
mental illness prevented her from seeing that she was mentally ill and in need of treatment,
and interfered with her ability to process treatment information. Dr. Davis predicted that,
after receiving antipsychotic medication for four to six weeks, P.A. would recover
sufficiently for discharge from Twin Valley. Neither Dr. Bates nor Dr. Davis was aware of
any less intrusive treatment alternative.
No. 17AP-728                                                                           8

      {¶ 19} Based on Dr. Bates' and Dr. Davis' testimony, we conclude that competent,
credible evidence supports the trial court's conclusion that the evidence clearly and
convincingly established that P.A. should be forcibly medicated. Accordingly, we overrule
P.A.'s second assignment of error.
      {¶ 20} For the foregoing reasons, we overrule both of P.A.'s assignments of error,
and we affirm the judgment of the Franklin County Court of Common Pleas, Probate
Division.
                                                                    Judgment affirmed.

                         BRUNNER and HORTON, JJ., concur.